Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections – 37 CFR 1.75(a)
Claims 28-47 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
             In claim 28:
             It is unclear why status information of a user, line 2, is detected by one or more status sensors, but it has never been used later in the claim.
             Also, the claim recites an acoustic output apparatus comprising: one or more status sensors …; and at least one acoustic driver …, but it is unclear how the one or more status sensors and the at least one acoustic driver are structurally connected and/or relatively operated in order to constitute a complete operation apparatus, as claimed in claim 28.
             Further, the claim recites “wherein: the sounds are configured to simulate at least one target sound coming from at least one virtual direction with respect to the user”, lines 5-6, but it is unclear from the claim as to how the sounds are configured in order to simulate at least one target sound coming from at least one virtual direction with respect to the user because there is no source provided to perform such configuration and also no source provided to recognize the at least one target sound is sound coming from at least one virtual direction with respect to the user.  Apparently, limitations recited the  above “where” statement are directed to a purpose or an intended use of the claim  without providing any structural support to carry out such purpose or intended use. This also makes claim 28 unclear.
             Claims 29-47 are objected to for the same reason as their base claim 1 and/or as being dependent upon their base claim 1.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,115,774. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the U.S. Patent No. 11,115,774 anticipate all of limitations recited in claims 28-47 of the present application.  See the corresponding claims listed below.
             Claims of the present application                 Claims of the U.S. Patent No. 11,115,774
                            28-31                                                                   1
                            32                                                                        3
                            33                                                                        6
                            34                                                                        7
                            35                                                                        5
                            36                                                                        1
                            37                                                                        2
                            38                                                                        19
                            39                                                                        20
                            40                                                                        8
                            41                                                                        9
                            42                                                                        11
                            43                                                                        10
                            44                                                                        12
                            45                                                                        13
                            46                                                                        14 or 16
                            47                                                                        17


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-34 and 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehra (US 10,555106) in view of  Wakeland et al. (US 20190238971). 
             Regarding claim 28,  Mehra., according to Figs. 1-3, discloses an acoustic output apparatus (see Fig. 2A) comprising: 
            one or more status sensors (see sensors 160 and  212) configured to detect status information of a user (detect the user's gaze direction, column 3, lines 33-41 and lines 55-62; column 4, lines 49-58; and column 5, lines 56-67); 
            at least one acoustic driver (see speakers 180) for outputting sounds, 
            Limitations recited in the “wherein” statement, lines 5-6, are directed to the purpose or intended use of the claim, and thus, no patentable weight is given thereto.  Nevertheless, see sounds which are coming from sound sources in the user’s gaze direction,  are amplified while sounds from sound sources in other directions direction, are  suppressed, column 3, lines 33-41; and column 6, lines 40 to column 7, line 27,  as  the sounds configured to simulate at least one target sound coming from at least one virtual direction with respect to the user recited in the above “wherein” statement).
              However, Mehra fails to discloses the use of the at least one acoustic driver  for outputting sounds through at least two sound guiding holes acoustically coupled to the at least one acoustic driver.
              Wakeland et al., according to Figs. 1-9, teaches the use of the at least one acoustic driver  (see driver 14 in Fig. 1 or 112 in Fig. 5) for outputting sounds through at least two sound guiding holes (see holes 20, 24, 28, 32 in Fig. 1 or  119, 121, 130, 134 in Fig. 5 as sound guiding holes) acoustically coupled to the at least one acoustic driver (112) for the purpose of providing an off-ear headphones and delivering high quality sound to the ears at desired volumes.
              Thus, it would have been obvious  to one of ordinary skill in the art at the time the invention was effectively filed to modify driver in the apparatus of Mehra based on the teaching of Wakeland et al. by using the at least one acoustic driver  (see driver 112) for outputting sounds through at least two sound guiding holes (see holes 20, 24, 28, 32 in Fig. 1 or see holes 119, 121, 130, 134 in Fig. 5 as the at least sound guiding holes) acoustically coupled to the at least one acoustic driver in order to obtain an alternative apparatus having an off-ear headphones and capable of delivering high quality sound to the ears at desired volumes.
              Regarding claim 29, see column 6, lines 40-66 of  Mehra which discloses the sounds (sound from microphone 170) are generated based on the status information (determined direction of the gaze).
              Regarding claim 30, see Fig. 1 and 5 of Wakeland et al. which discloses the use of the at least one acoustic driver includes: at least one low-frequency acoustic driver (14) configured to generate at least one first sound (see driver 14 to generate sound at low frequency up to f1 at port opening 32, paragraphs 0042 and 0049), a frequency (up to f1) of the at least one first sound (sound outputted at port 32) being within a first frequency range (650Hz); and at least one high-frequency acoustic driver (114) configured to generate at least one second sound (see driver 14 to generate sound at high frequency above  f1 at port opening 28, paragraphs 0042 and 0049) , a frequency (above f1) of the at least one second sound (sound outputted at port 28) being within a second frequency range (3050Hz) 
             Regarding claim 31, see  paragraphs 0042 and 0049 of Wakeland et al. which disclose the second frequency range includes at least one frequency that exceeds the first frequency range (see  the frequency above f1 of the at least one second sound outputted at port 28 in the range of 3050Hz which is exceeds the frequency up to f1) of the at least one first sound outputted at port 32 in the range 650Hz).
             Regarding claim 32, see paragraphs 0042 and 0049 of Wakeland et al. which disclose the first frequency range (range up to f1) includes at least one frequency that is lower than 650 Hz (see frequency range up to f1 which is lower than 650Hz) and the second frequency range (above f1)includes at least one frequency that is higher than 1000 Hz (see frequency f2 which is 3050Hz which is higher than 1000Hz).
              Regarding claim 33, see Fig. 1 or 5 of Wakeland et al. which discloses the at least one low-frequency acoustic driver (14) includes a first transducer (see driver 14 as first transducer when it outputs sound with low frequency at port 32) and the at least one high-frequency acoustic driver (14) includes a second transducer (see driver 14 as a second transducer when it outputs sound with high frequency at port 28), the first transducer and the second transducer having different frequency response characteristics (see driver 14 having different frequency response characteristics when it output sound with low frequency at port 32 and when it outputs sound with high frequency at port 28, paragraphs 0042).
              Regarding claim 34, see driver 14 of Wakeland et al. as the first transducer including a low-frequency speaker (driver 14 is interpreted as the first transducer including a low-frequency speaker when it outputs sound with low frequency at port 32, paragraph 0042) and the second transducer includes a high-frequency speaker (driver 14 is interpreted as the second transducer including a high-frequency speaker when it outputs sound with high frequency at port 28, paragraph 0042).
            Regarding claim 43, see Fig. 2a of Mehra or Fig. 5 of Wakeland et al. which shows the acoustic output apparatus further includes a supporting structure (eyeglass frame/arm) configured to: carry the at least one acoustic driver (14); and enable the acoustic output apparatus (see the rejection applied to claim 28 above) to be located off a user ear (see Fig. 5 of Wakeland which shows the apparatus as an off ear apparatus).
            Regarding claim 44, see Fig. 5 or 8A of Wakeland et al which discloses the at least two sound guiding holes (119, 121, 131, 134 in Fig. 5 or  holes 271, 272, 273, 274) which are located on the supporting structure (eyeglass frame/arm).
             Regarding claim 45,  see Fig. 1 or 5 of Wakeland et al. which discloses the at least one acoustic driver (14) is enclosed in a housing (12), the housing (12) forming a front chamber (see cavity with holes 20, 24) of the at least one acoustic driver (14) and a rear chamber (cavity 18) of the at least one acoustic driver (14).
              Regarding claim 46, see Fig. 1 or 5 of Wakeland et al which discloses the front chamber (cavity with holes 20, 24) is acoustically coupled to one of at least two sound guiding holes (see holes 20 and 24 as guiding holes as one of the at least two sound guiding holes) and the rear chamber (see cavity 18 with holes 28, 32) is acoustically coupled to another one of the at least two sound guiding holes (see holes 28 and 32 as the anther one of the at least two sound guiding holes).
               Regarding claim 47, see paragraphs 0022 and 0028 of Wakelands et. Al. which teach the use of driver 14 to output the sound from one of the at least two sound guiding holes (sound outputted from holes in the front of the driver) is opposite to a phase (out of phase) of the sound outputted from another one of the at least two sound guiding holes (sound outputted from holes in the back of the driver 14).

Claim(s) 28-35 and 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehra (US 10,555106) in view of  Karkkainen et al. (US 20130051585). 
             Regarding claim 28,  Mehra., according to Figs. 1-3, discloses an acoustic output apparatus (see Fig. 2A) comprising: 
            one or more status sensors (see sensors 160 and  212) configured to detect status information of a user (detect the user's gaze direction, column 3, lines 33-41 and lines 55-62; column 4, lines 49-58; and column 5, lines 56-67); 
            at least one acoustic driver (see speakers 180) for outputting sounds, 
            Limitations recited in the “wherein” statement, lines 5-6, are directed to the purpose or intended use of the claim, and thus, no patentable weight is given thereto.  Nevertheless, see sounds which are coming from sound sources in the user’s gaze direction,  are amplified while sounds from sound sources in other directions direction, are  suppressed, column 3, lines 33-41; and column 6, lines 40 to column 7, line 27,  as  the sounds configured to simulate at least one target sound coming from at least one virtual direction with respect to the user recited in the above “wherein” statement).
              However, Mehra fails to discloses the use of the at least one acoustic driver  for outputting sounds through at least two sound guiding holes acoustically coupled to the at least one acoustic driver.
             Karkkainen et al., according to Figs. 1-11, teaches the use of the at least one acoustic driver  (see driver 24 in Figs. 1, 3 and 10) for outputting sounds through at least two sound guiding holes (see transducer 24 in Fig. 10 to output sound through sound guiding holes 60a and 60b) acoustically coupled to the at least one acoustic driver (24) for the purpose of providing an off-ear headphones and minimize  sound propagation or sound radiation.
              Thus, it would have been obvious  to one of ordinary skill in the art at the time the invention was effectively filed to modify  the at least acoustic driver in the apparatus of Mehra based on the teaching of Karkkainen et al. by using acoustic driver (see transducers 24 and 26) including the at least one acoustic driver  (see driver/transducer 24) for outputting sounds through at least two sound guiding holes (see holes 60a, 60b as the at least sound guiding holes) acoustically coupled to the at least one acoustic driver in order to obtain an alternative apparatus having an off-ear headphones and capable of minimizing sound propagation or sound radiation.
              Regarding claim 29, see column 6, lines 40-66 of Mehra which disclose the sounds (sound from microphone 170) are generated based on the status information (determined direction of the gaze).
              Regarding claim 30, see Fig.  5 of Karkkainen et al. which discloses the use of the at least one acoustic driver includes: at least one low-frequency acoustic driver (see transducer 26) configured to generate at least one first sound (see sound with low frequency obtained by transducer 26), a frequency of the at least one first sound (sound obtained by transducer 26) being within a first frequency range (about 1500Hz and lower, paragraph 0033); and at least one high-frequency acoustic driver (see transducer 24) configured to generate at least one second sound (see sound with high frequency obtained by transducer 24) , a frequency of the at least one second sound (sound obtained by transducer 24) being within a second frequency range (about 1500Hz and higher, paragraph 0033).
             Regarding claim 31, see  paragraphs 0033 of Karkkainen et al. which discloses the second frequency range includes at least one frequency (frequency higher than 1500Hz) that exceeds the first frequency range (frequency lower than 1500HZ). 
             Regarding claim 32, see paragraph 0052 of Karkkainen et al. which discloses the first frequency range (bass signal ranging from 300Hz-1500Hz) includes at least one frequency that is lower than 650 Hz (see frequency of 300Hz which is lower than 650Hz) and the second frequency range (treble signal ranging from 1500Hz – 10,000Hz) includes at least one frequency that is higher than 1000Hz (see frequency of 1500HZ which is higher than 1000Hz).
              Regarding claim 33, see Figs. 1 and 3 of Karkkainen et al  which disclose the at least one low-frequency acoustic driver (transducer 26) includes a first transducer (see transducer 26 as first transducer) and the at least one high-frequency acoustic driver (see transducer 24) includes a second transducer (see transducer 24 as a second transducer), the first transducer (26) and the second transducer (24) having different frequency response characteristics (see transducer 24 having higher frequency response characteristics than transducer 26, and thus, the first transducer (26) and the second transducer (24) having different frequency response characteristics).
              Regarding claim 34, see transducer 26 in Fig. 3 of Karkkainen et al. as the first transducer including a low-frequency speaker (see transducer 26 is used as bass transducer to obtain  sound with  low-frequency, and thus, it is interpreted as low-frequency speaker) and see transducer 24 as also shown in Fig. 3 as the second transducer includes a high-frequency speaker (see transducer 24 is used as treble transducer to obtain  sound with  high-frequency, and thus, it is interpreted as high-frequency speaker).
              Regarding claim 35,  Mehra does not,  but, Karkkainen et al., according to Fig. 3 and paragraph 0033, does disclose an electronic frequency division module (see network 28) configured to divide a sound signal (audio signal 30) into a first sound signal (signal 34) corresponding to a sound of the first frequency range (1500Hz and lower) and a second sound signal (signal 32) corresponding to a sound of the second frequency range (1500Hz and higher), wherein: the first sound signal (signal 34) is transmitted to the at least one low-frequency acoustic driver (low frequency transducer 26) and the second sound signal (signal 32) is transmitted to the at least one high-frequency acoustic driver (high-frequency transducer 24).  Thus, it would have been obvious to modify the apparatus of Mehra to include an electronic frequency division module as taught by Karkkainen et al., as shown in Fig. 3,  in order to divide a sound signal into a first sound signal corresponding to a sound of the first frequency range and a second sound signal corresponding to a sound of the second frequency range, and thereby to obtain  an alternative apparatus capable of better delivering a combined audio result to the user. 
             Regarding claim 43, see Fig. 2a of Mehra or Fig. 1 of Larkkainen et al  which shows the acoustic output apparatus further includes a supporting structure (eyeglass frame/arm) configured to: carry the at least one acoustic driver (24); and enable the acoustic output apparatus (see the rejection applied to claim 28 above) to be located off a user ear (see Fig. 1 and 10 of Karkkainen et al. which shows the apparatus having  off ear transducer).
             Regarding claim 44, see Fig. 10 of Karkkainen  et al. which discloses the at least two sound guiding holes (60a and 60b) which are located on the supporting structure (eyeglass frame/arm).
              Regarding claim 45,  see Fig. 11 of Karkkainen et al which discloses the at least one acoustic driver (driver with diaphragm 64) is enclosed in a housing (chamber 66) formed a front chamber and a rear chamber (see chamber 66 shown in Fig. 11 is divided into front and rear areas by diaphragm 64) of the at least one acoustic driver (see paragraph 0050).
              Regarding claim 46, see Fig. 11 of Karkkainen et al. which discloses the front chamber (front area of divided chamber 66) is acoustically coupled to one of at least two sound guiding holes (see hole 58a as one of the at least two sound guiding holes) and the rear chamber (rear area of divided chamber 66) is acoustically coupled to another one of the at least two sound guiding holes (see holes 58b as the another one of the at least two sound guiding holes).
             Regarding claim 47, see Fig. 11 and paragraph 0050 of Karkkainen et al.  which teach the use of driver (see driver 24 and details in Fig. 11) to output the sound from one of the at least two sound guiding holes (sound outputted from hole 58a in the front of the driver as shown in Fig. 11) is opposite to a phase (out of phase) of the sound outputted from another one of the at least two sound guiding holes (sound outputted from hole 58b in the back of the driver as shown in Fig. 11).

Allowable Subject Matter
Claims 36-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a proper terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and used to overcome the actual or provisional rejection based on nonstatutory double patenting, set forth in this Office action.
Claims 36-42 are allowable over the prior art of record because the prior art of record including US 10,555106) and/or US 20190238971, considered alone or in combination, as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 103 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fail to include the claimed features comprising: the at least two sound guiding holes include: at least two first sound guiding holes acoustically coupled to the at least one low-frequency acoustic driver, the at least two first sound guiding holes being configured to output the at least one first sound; and at least two second sound guiding holes acoustically coupled to the at least one high-frequency acoustic driver, the at least two second sound guiding holes being configured to output the at least one second sound, as recited in claim 36.   Other references of the record are also directed to a similar concept of the claimed invention including the feature of the sound guiding hole, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features including a particular sound guiding hole identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in claim 36.  Therefore, claims 36 would be allowable over the prior art of record, and claims 37-42 are also allowable over the prior art of record for the same reason as their base claim 36.
                                                                 Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound apparatus having at least a speaker to output sound, and a sound guiding hole to direct the sound from the speaker to the ear of the user and/or a sensor to detect a status information of the user, and a processing unit to process sound to be supplied to the speaker based on input signal or the status information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688